DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 08-19-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-19-2022.

Claim Objections
Claim 8 is objected to because of the following informalities, and should be:
“…the at least one wedge clip engagement feature includes…”

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skarpil (U.S. Pub. 2007/0186630).

Regarding claim 1, Skarpil discloses (Figs. 1-5) a multi-stage irreversible (friction weld: see par. [0013]) sensor coupling (as shown in Figs. 3-5) comprising:
a sensor body 9 [0028] having a sensor [0016], the sensor body 9 having a sensor body wall 10 and at least one sensor body engagement feature (i.e. the inside wall of the recess 10: see Figs. 3-5);
a clip barrel 1 [0026] configured to slidably engage the sensor body 9 (as shown in Fig. 3-5), the clip barrel 1 having at least one clip barrel engagement feature (i.e. the outer wall of the sleeve 1: see Figs. 3-5); and
a wedge clip 6/19 (see pars. [0027] and [0030]) configured to slidably engage the clip barrel (as shown in Figs. 3-5), the wedge clip 6/19 having at least one wedge clip engagement feature 7 (rib: [0027]) that is configured to urge the at least one sensor body engagement feature into cooperative engagement with the at least one clip barrel engagement feature (i.e. the outer wall of 1 engages the inner wall of 10: see Figs. 3-5 and [0030]) when the wedge clip 6/19, clip barrel 1, and sensor body 9 are fully engaged together (as shown in Figs. 3-5).
Regarding claim 2, Skarpil discloses (Figs. 1-5) the sensor body wall 10 is cylindrical (as shown in Figs. 3-5).

Regarding claim 3, Skarpil discloses (Figs. 1-5) the at least one sensor body engagement feature (i.e. the inside wall of the recess 10: see Figs. 3-5) includes a recess 10 that is configured to receive the at least one clip barrel engagement feature (i.e. the outer wall of the sleeve 1: see Figs. 3-5).

Regarding claim 5, Skarpil discloses (Figs. 1-5) at least one of the sensor body 9 and the clip barrel 1 are configured to prevent rotation between the sensor body 9 and the clip barrel 1 (via friction welding: [0030]).

Regarding claim 6, Skarpil discloses (Figs. 1-5) at least one of the clip barrel 1 and the wedge clip 6/19 are configured to prevent rotation between the clip barrel 1 and the wedge clip 6/19 [0030].

Regarding claim 7, Skarpil discloses (Figs. 1-5) the sensor can be a temperature sensor [0016].

Regarding claim 8, Skarpil discloses (Figs. 1-5) the at least one wedge clip engagement feature 7 includes a wedge clip interference feature 7 located at a distal end of the wedge clip 6/19 (as shown in Figs. 2-5), the at least one wedge clip engagement feature 7 forming a wedge 17 [0029] when engaged with the at least one clip barrel engagement feature (as shown in Fig. 3-5).

Regarding claim 9, Skarpil discloses (Figs. 1-5) the wedge clip 6/19 has a cylindrical sidewall (as shown in Figs. 2-5) configured to be slidably received within the clip barrel 1 (as shown in Figs. 3-5).

Regarding claim 11, Skarpil discloses (Figs. 1-5) the clip barrel 1 includes a collar (flange at the top of 1: see Figs. 1 and 3-5) configured to abut the sensor body 9 when the clip barrel 1 and sensor body 9 are fully engaged (i.e. the flange at the top of 1 will abut the sensor body 9 if pushed fully down into the recess 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skarpil (U.S. Pub. 2007/0186630) in view of Dae Soon et al. (KR 10-2010-0096823, listed on Applicant’s 01/20/2022 IDS, full machine translation attached).

Regarding claim 4, Skarpil is applied as above, but does not disclose the at least one clip barrel engagement feature includes a plurality of fingers, each finger having a wedge-shaped end that is configured to engage the at least one sensor body engagement feature.
Dae Soon discloses (Fig. 4) the at least one clip barrel engagement feature includes a plurality of fingers (i.e. the fingers formed in 70 by notches “NT”: see Fig. 4), each finger having a wedge-shaped end (as shown in Fig. 4) that is configured to engage the at least one sensor body engagement feature (i.e. engages the inner wall of the outer sleeve: see Fig. 4).
Since the art recognizes that the fingers shown in Dae Soon’s engagement device are equivalents of Skarpil’s protrusion/rib (see elements 7/17 of Skarpil, Figs. 3-5), and known for the same purpose of creating a secure fit between an outer and inner component, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skarpil’s device so that the at least one clip barrel engagement feature includes a plurality of fingers, each finger having a wedge-shaped end that is configured to engage the at least one sensor body engagement feature, as taught by Dae Soon.  See MPEP 2144.06(II).

Regarding claim 10, Skarpil is applied as above, but does not disclose the wedge clip includes a threaded portion disposed on an opposite end of the wedge clip from the at least one wedge clip engagement feature.
Dae Soon discloses (Fig. 4) the wedge clip 50/60 includes a threaded portion 52 (female screw) disposed on an opposite end of the wedge clip from the at least one wedge clip engagement feature (i.e. on the top side: see Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skarpil’s device so that the wedge clip includes a threaded portion disposed on an opposite end of the wedge clip from the at least one wedge clip engagement feature, as taught by Dae Soon.
Such a modification would allow attachment of further components to the sensor assembly.

Regarding claim 12, Skarpil is applied as above, but does not disclose the clip barrel includes a shoulder portion proximate the collar, the shoulder portion having a sealing element disposed thereabout.
Dae Soon discloses (Fig. 4) the clip barrel 70 includes a shoulder portion proximate the collar (i.e. under the top flange of 70: see Fig. 4), the shoulder portion having a sealing element “PK” disposed thereabout (as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skarpil’s device so that the wedge clip includes a threaded portion disposed on an opposite end of the wedge clip from the at least one wedge clip engagement feature, as taught by Dae Soon.
Such a modification would prevent atmosphere from exiting or entering the sensor area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852